EXHIBIT 99 CONTACT:Thor Erickson – Investor Relations (770) 989-3110 Laura Brightwell – Media Relations (770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. TO HOST 2009 OUTLOOK CONFERENCE CALL ATLANTA, November 26, 2008 – Coca-Cola Enterprises (NYSE: CCE) will host a conference call with analysts and investors on Thursday, December18 at 10:00 a.m. ET.John F. Brock, chairman and chief executive officer and Bill Douglas, executive vice president and chief financial officer, will provide an update on 2008 business trends, discuss the company’s business review, and provide an outlook for 2009. The company will webcast the conference call via its Internet site atwww.cokecce.com.A replay of the presentation will be available at the site later that day. Coca-Cola Enterprises Inc. is the world's largest marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment. Coca-Cola Enterprises sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands. # # #
